 Case 1:20-cv-00048-GNS Document 20 Filed 08/24/20 Page 1 of 1 PageID #: 99




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF KENTUCKY
                          BOWLING GREEN DIVISION


TIMOTHY MICHAEL HESTON,                          )
                                                 )
                          Plaintiff,             )
       v.                                        )
                                                 )     1:20-cv-48-GNS
WARREN COUNTY, etal                              )
                                                 )     Hon. Judge Greg N. Stivers
                          Defendants.            )
                                                 )     JURY TRIAL DEMANDED
                                                 )
                                                 )


                         ORDER GRANTING MOTION FOR LEAVE
                              TO APPEAR PRO HAC VICE

       Having considered the Motion for Leave To Appear Pro Hac Vice filed August 20, 2020,

and for good cause shown, the Court finds that said motion should be sustained and that Arthur

Loevy should be and hereby admitted to practice in the United States District for Western

District of Kentucky for purposes of this case only.




                                                                   August 24, 2020
